Citation Nr: 0829976	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-34 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether reduction in the rating for prostate cancer from 100 
to 20 percent was proper. 


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2006 rating decision of the 
Columbia, South Carolina, regional office (RO) of the 
Department of Veterans Affairs (VA) which reduced the 
veteran's disability evaluation for prostate cancer from 100 
percent to 20 percent disability, effective June 1, 2006.

The veteran has reported difficulty achieving erections and 
VA treatment records report impotence of organic origin.  
This evidence raises an informal claim for special monthly 
compensation on the basis of loss of use of a creative organ.  
This issue is referred to the RO for adjudication.


FINDINGS OF FACT

1.  The veteran's prostate cancer disability is manifested by 
nocturia 2-3 times per night.

2.  The veteran has received no treatment for prostate cancer 
since 2002. 


CONCLUSION OF LAW

The criteria for reduction in the evaluation of prostate 
cancer from 100 to 20 percent were met effective June 1, 
2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
3.105, 3.344, 4.4.7, 4.104 Code 7528 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  However, 38 C.F.R. 
3.159 was recently amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 FR 23353 
(Apr. 30, 2008). VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Courts have not yet had occasion to consider what, if 
any, notice is required in the case of an appeal from a 
rating reduction.  As discussed in more detail below, the 
propriety of a rating reduction is determined by a review of 
the record at the time of the reduction.  Hence, it would 
appear that after acquired evidence could not serve to 
substantiate.  Further, the appeal itself does not arise per 
se from a claim, but from a decision by an agency of original 
jurisdiction to reduce a rating.  The VCAA notice provisions 
specifically apply to claims. 38 U.S.C.A. § 5103(a) (2007). 

A July 2002 letter told the veteran what types of evidence he 
was responsible for obtaining and what evidence VA would 
undertake to obtain.  He was not told what evidence was 
needed to substantiate the claim.  In September 2005, the RO 
sent the veteran a letter explaining the basis for the rating 
reductions, and that his disability was evaluated on the 
basis of the rating schedule.  He should have been put on 
notice to VCAA notices did not discuss the criteria for an 
increased rating or propriety of the reduction, thus, the 
VCAA duty to notify has not been satisfied with respect to 
VA's duty to notify him of the information and evidence 
necessary to substantiate the claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Vazquez- Flores v. Peake, 
22 Vet. App. (2008).  

Despite the improper notice given by the RO, the veteran had 
a meaningful opportunity to participate in the adjudication 
of the claim after receiving actual notice.  He had 
approximately 3 months to submit additional argument and 
evidence after the notice was provided and before the case 
was certified to the Board in November 2006.  He was given an 
additional 90 days after the case was certified. 

The August 2006 statement of the case explained the findings 
needed to establish an evaluation under the rating scheduler, 
told him that evidence of the impact of the disability on 
employment would be considered, and explained that ratings 
were provided under the rating schedule and that percentage 
rating are provided.  These actions indicate actual knowledge 
of the right to submit additional evidence and of the 
availability of additional process.  As both actual knowledge 
of the veteran's procedural rights, and the evidence 
necessary to substantiate the claim, have been demonstrated 
and he has had a meaningful opportunity to participate in the 
development of his claim, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.

The veteran was also afforded VA examinations with regard to 
this issue. 

Rating Reductions

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The provisions of 38 C.F.R. § 3.105(e) allows for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  First there must be a rating 
action proposing the reduction, and giving the veteran 60 
days to submit additional evidence and request a 
predetermination hearing.  If a hearing is not requested, and 
reduction is considered to be still warranted, a rating 
action will be taken to effectuate the reduction.  38 C.F.R. 
§ 3.105(e), (i)(2).  The effective date of the reduction will 
be the last day of the month in which a 60 day period from 
the date of notice to the veteran of the final action 
expires.  38 C.F.R. § 3.105(e), (i)(2)(i).

As the 100 percent evaluation for the veteran's prostate 
cancer had been in effect for less than five years, the 
provisions of 38 C.F.R. § 3.344(a),(b), which provide 
additional regulatory hurtles to rating reductions, do not 
apply.  The provisions of 38 C.F.R. § 3.344(c) provide that 
ratings in effect for less than five years can be reduced 
upon a showing that the disability has improved. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Factual Background

Entitlement to service connection for prostate cancer was 
initially established in a September 2002 rating decision.  A 
100 percent evaluation was assigned, effective from June 25, 
2002, the date of receipt of the claimed condition.  The 
rating decision noted that the evaluation was not considered 
permanent as the veteran's disability was subject to 
improvement.  Therefore, his disability evaluation would be 
reviewed in the future. 

In September 2005, the RO promulgated a proposal to reduce 
the evaluation from 100 percent to 20 percent.  This was 
accomplished in a March 2006 rating decision, which reduced 
the evaluation to 20 percent, effective from June 1, 2006. 

The veteran underwent a VA examination in March 2003.  The 
examiner noted that the veteran was diagnosed with prostate 
cancer in July 2002 and underwent a radical prostatectomy in 
August 2002.  He had residual cancer after his radical 
prostatectomy and therefore underwent external beam radiation 
therapy.  He complained of urinary frequency and said he had 
to void about every 30 minutes during the day and about twice 
per night.  He had not been on antibiotics for urinary tract 
infections.  He complained of impotency since August 2002.  
The genitourinary examination was normal.  The diagnosis was 
residuals of prostate cancer and treatment.

The veteran underwent a VA examination in August 2005.  The 
veteran reported an episode of recent urinary obstruction.  
He had urinary hesitancy in recent weeks.  He got up 2 to 3 
times a night to urinate.  He occasionally had urinary 
incontinence particularly when he was sleeping and he wore a 
pad for that purpose.  He had never had recurrent urinary 
tract infections, renal colic, bladder stones or acute 
nephritis.  He had not been hospitalized for urinary tract 
disease but had been seen in the Emergency Room and Urinary 
Clinic.  He did require catherization on one occasion 
approximately 3 weeks ago.  He did not undergo dilations or 
other procedures.  He had erectile dysfunction since his 
surgery.  He had a normal genitourinary examination.  The 
diagnosis was cancer of the prostate status post 
prostatectomy with recent episode of urinary obstruction and 
erectile dysfunction secondary to post prostatectomy.

In December 2005 the veteran presented to the VAMC for 
treatment.  He had transitory genitourinary urgency and 
frequency without poverty of stream, nor dysuria.  He voided 
2 to 3 times a night.  The diagnosis as hyperplasia of the 
prostate.

In January 2007 the veteran underwent a colonoscopy.  The 
discharge diagnosis was irradiation proctitis and ulceration, 
internal hemorrhoids, iron deficiency anemia, vitamin B12 
deficiency, possible transient ischemic attack and diabetes 
mellitus.

Analysis

Initially, the Board notes that the procedures of 38 C.F.R. § 
3.105(e) were followed by the RO in the reduction of the 
veteran's evaluation.  He was provided a 60 day period 
between notice of the proposed rating reduction and the 
rating decision carrying out the reduction, and the reduction 
did not occur until after the last day of the month in which 
a 60 day period from the decision carrying out the proposed 
reduction. 

The severity of a genitourinary system disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. §§ 4.115a and 4.115(b).

Malignant neoplasms of the genitourinary system are rated 
under Diagnostic Code 7528.  Pursuant to these provisions, a 
100 percent evaluation is warranted when the evidence 
indicates malignant neoplasms of the genitourinary system.  A 
"Note" to this code section states that the rating of 100 
percent will continue for six months following cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, and if there has been no local 
reoccurrence or metastasis following the cessation of the 
therapy, then the disability is to be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.

The Secretary has interpreted these provisions as follows:

The rule actually requires an 
examination, not a reduction, six months 
after the assignment of total benefits. 
If the claimant remains totally disabled, 
the 100 percent evaluation will continue 
without interruption.... A total 
evaluation will extend indefinitely after 
treatment is discontinued, with a 
required VA examination six months 
thereafter. If the results of this or any 
subsequent examination warrant a 
reduction in evaluation, the reduction 
will be implemented under the provisions 
of 38 C.F.R. § 3.105(e). There can be no 
reduction at the end of six months since 
any proposed reduction would be based on 
the examination and the notification 
process can begin only after the 
examination is reviewed. This method also 
has the advantage of offering the veteran 
more contemporary notice of any proposed 
action and, under the provisions of 38 
C.F.R. § 3.105(e), expanding the 
opportunity to present evidence showing 
that the proposed action should not be 
taken. We have revised the wording of the 
Note based upon the concerns of the 
commenters, however, to ensure that it 
cannot be misinterpreted as requiring a 
reduction six months after treatment is 
terminated. 
59 Fed. Reg. 2525-6 (Jan. 18, 1994).

Additionally, postoperative residual disability of the 
prostate gland is rated as either a urinary tract infection 
or as voiding dysfunction whichever is greater.  38 C.F.R. § 
4.115(b), Diagnostic Code 7527 (2007).

While the veteran has stated that he was told that his cancer 
had spread to his gallbladder, the record shows that he has 
not undergone additional surgery or therapy for prostate 
cancer since August 2002.  All of his treatment has been 
through VA and these records do not show any metastases of 
the prostate cancer.  A January 2007 treatment note from the 
Columbia, South Carolina VA Medical Center (VAMC) reported no 
evidence of prostate difficulties.  

Under the provisions of 38 C.F.R. § 3.343(a) (2007) a 
schedular 100 percent rating will not be reduced without 
examination showing material improvement.  In this case, 
examinations have shown that the prostate cancer has not 
recurred and that there are limited residuals of the disease 
and its treatment.  Hence, examinations have shown material 
improvement.

Hence, the veteran's condition should be rated pursuant to 
the Note to Diagnostic Code 7528 and Diagnostic Code 7527.  
Id.

The veteran's prostate cancer residuals are most 
appropriately evaluated in terms of voiding dysfunction, as 
there is no medical evidence of renal dysfunction.  Voiding 
dysfunction is rated under the three subcategories of urine 
leakage, urinary frequency, and obstructed voiding.  See 38 
C.F.R. § 4.115a (2007).

The veteran has been assigned a 20 percent rating based upon 
urinary frequency. His rating contemplates a daytime voiding 
interval between one and two hours, or; awakening to void 
three to four times per night. 38 C.F.R. § 4.115(a) (2007).  
A 40 percent rating is warranted for a daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.

A higher 30 percent rating may be assigned for voiding 
dysfunction that requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day; or urinary tract 
infections where the evidence shows recurrent symptomatic 
infection requiring drainage and frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management; or obstructive voiding with urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115(a) (2007). 

Since the rating reduction became effective, the evidence has 
not shown that the veteran had voiding dysfunction that 
required the wearing of absorbent materials which must be 
changed 2 to 4 times per day, urinary tract infections where 
the evidence shows recurrent symptomatic infection requiring 
drainage and frequent hospitalization and/or requiring 
continuous intensive management, or obstructive voiding with 
urinary retention requiring intermittent or continuous 
catheterization.  The veteran wore a pad at night for urinary 
incontinence but was not required to wear one at times which 
requiring changing 2 to 4 times per day.  He did not have 
recurrent urinary tract infections and had only one occasion 
where he underwent catherization.  This evidence demonstrated 
improvement and that the veteran did not meet the criteria 
for a 30 percent evaluation at the time of the rating 
reduction.

Additionally, since the rating reduction became effective, 
the evidence has not shown that the veteran had a daytime 
voiding interval less than one hour or awakening to void five 
or more times per night.  The August 2005 VA examiner noted 
that the veteran got up 2 to 3 times at night to urinate.  
This report comports with the 20 percent evaluation assigned 
for urinary frequency.  There is no evidence of a daytime 
voiding interval less than one hour, or; awakening to void 
five or more times per night.  Thus, this evidence 
demonstrated improvement and that the veteran did not meet 
the criteria for a 40 percent evaluation at the time of the 
rating reduction.

A similar pattern has continued since the rating reduction.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

There have been no allegations of an exceptional disability 
picture, nor is there other evidence of such a disability 
picture.  The veteran's current symptoms consisting of 
nocturia are contemplated by the rating schedule.  His report 
of associated impotence has been referred to the RO for 
adjudication in accordance with the rating schedule.  
Accordingly, the provisions of 38 C.F.R. § 3.321 could not 
serve as a basis for restoring the 100 percent rating or 
finding that the reduction to 20 percent was improper.

In light of the foregoing, the Board concludes that, pursuant 
to the provisions of 38 C.F.R. §§ 3.105(e) and 3.344(c), the 
evidence shows that the reduction in the rating from 100 to 
20 percent was proper. 


ORDER

Reduction in the evaluation for prostate cancer from 100 
percent to 20 percent was proper, the claim is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


